UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.ROPES & GRAY LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	December 1, 2013 — May 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamEquity IncomeFund Semiannual report5 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Shareholder meeting results 41 Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The performance of financial markets in the first half of 2014 has been marked by a significant degree of stability. Investors have regained a positive outlook as economic growth has improved after the setbacks of a harsh winter. The S&P 500 Index and the Dow Jones Industrial Average have risen to record highs, while Treasury yields have gradually sunk lower. Meanwhile, accommodative central bank policies in the United States and elsewhere continue to foster positive sentiment, notwithstanding the fact that the U.S. Federal Reserve has gradually begun to taper its monthly bond purchases. The relative calm in financial markets contrasts with new disruptions in global affairs. The outbreaks of violent conflict in Ukraine and Iraq have contributed new uncertainties, particularly with regard to energy prices. Markets have generally taken the initial phases of these events in stride, but the risks that these events pose warrant monitoring. Complex market conditions reinforce why investors can benefit from seeking advice and maintaining a long-term perspective for their financial programs, rather than responding to short-term market movements. Putnam is prepared to serve investors’ goals through a commitment to ongoing fundamental research and a willingness to incorporate new ways of thinking in its investment strategies. This stance has had a positive impact on performance: Barron’s ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending December 2013. We encourage you to periodically meet with your financial advisor to discuss the range of investment strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —important considerations as you work toward your investment goals. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees July 7, 2014 How Barron’s ranked the fund families: The Barron’s/Lipper Fund Family Ranking published February 8, 2014, ranked Putnam 1 out of 61 for 2009, 14 out of 57 for 2010, 57 out of 58 for 2011, 1 out of 62 for 2012, and 2 out of 64 for 2013 for the 1-year period with funds in five categories: U.S. equity, world equity, mixed asset, taxable bond, and tax-exempt bond. Putnam ranked 43 out of 54 and 46 out of 48 for the 5- and 10-year periods ending 2009, 41 out of 53 and 38 out of 46 for the 5- and 10-year periods ending 2010, 49 out of 53 and 41 out of 45 for the 5- and 10-year periods ending 2011, 27 out of 53 and 36 out of 46 for the 5- and 10-year periods ending 2012, and 2 out of 55 and 32 out of 48 for the 5- and 10-year periods ending 2013, respectively. Only funds with at least one year of performance were included. Returns were calculated minus the effects of sales charges and 12b-1 fees. Rankings were asset weighted, so larger funds had a greater impact on a fund family’s overall ranking, and then weighted by category, with each category assigned a percentage. Past performance is not indicative of future results. Barron’s is a registered trademark of Dow Jones & Company. Lipper ranked Putnam Equity Income Fund 21% (91/450), 22% (59/269), and 19% (29/159) for the 1-, 5-, and 10-year periods, respectively, as of 6/30/14, in the Equity Income Funds category. Lipper rankings for class A shares are based on total return without sales charge relative to all share classes of funds with similar objectives as determined by Lipper. Performance snapshot Annualized total return (%) comparison as of 5/31/14  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4     Equity Income Fund Interview with your fund’s portfolio manager Darren A. Jaroch, CFA Darren, how would you describe conditions for stock market investors during the six-month reporting period ended May31, 2014? The period began in the final month of 2013 — a year in which U.S. stocks delivered their best annual performance since the 1990s. It was a strong start for the fund’s fiscal year and a solid ending for 2013, when market indexes achieved and surpassed record highs several times. At the start of 2014, however, stocks stumbled. In January, the S&P 500 Index had its sharpest one-month decline since May2012 as investors grew nervous about volatility in emerging markets and disappointing U.S. economic data. Many investors believed this was a healthy correction for a market that may have been getting overheated. Stocks recovered from that decline and, although the market was a bit choppier in the final months of the period, indexes continued to reach record highs. How did the fund fare in this environment? For the six-month period, the fund slightly underperformed its benchmark, the Russell 1000 Value Index, but delivered a higher return than the average for funds in its Lipper peer group. In terms of industry sectors, an area that worked well for the fund was consumer staples, while holdings in the financials and energy sectors dampened fund performance. Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/14. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Equity Income Fund     5 One of the key factors affecting fund performance was the direction of interest rates during the period. To the surprise of almost every investor, interest rates, as measured by yield on the 10-year Treasury, fell during the period. This is generally good for dividend-paying stocks, but it had a negative impact on a number of stocks in the fund’s portfolio. Can you discuss some stocks that detracted from performance? Three of the four top detractors for the period were stocks that were affected by declining interest rates. The biggest detractor was State Street Corporation, a financial products and services company. A number of State Street’s businesses, including its securities lending and asset management divisions, benefit from rising interest rates. As interest rates fell, the stock struggled. In addition, investors were disappointed with State Street’s fourth-quarter financial results. Lower interest rates also hurt the stock of CME Group, also known as Chicago Mercantile Exchange, one of the largest options and futures exchanges. The company’s share price was also affected by the release of a bestselling book that negatively portrays high-frequency trading, which is part of CME’s business. We believe these are short-term challenges, and the stock had begun to recover by the close of the period. The stock of insurance company MetLife was also pressured by lower interest rates. At the same time, investors have been concerned about MetLife’s regulatory challenges — specifically the potential for the company to be categorized as a systemically important financial institution [SIFI]. This could result in stricter capital requirements that could dampen the firm’s financial results. Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 5/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Equity Income Fund “While stocks are a bit on the expensive side, I believe they still have room to advance.” Darren Jaroch Could you provide some examples of stocks or strategies that helped performance versus the index? The top contributor to relative performance was our decision to avoid the stock of consumer products company Procter & Gamble, which performed poorly, due in large part to its emerging-markets exposure. Elsewhere in the consumer staples sector, a number of fund holdings benefited from increased activity and enthusiasm around mergers and acquisitions. For example, investors responded positively to the news that Hillshire Brands, one of the fund’s top performers for the period, will be acquired by Tyson Foods. Prior to the Tyson deal, Hillshire had been looking to acquire Pinnacle Foods — also a fund holding — which rose on expectations of a takeover. And the share price of Kellogg Company, a relatively new holding for the fund, rose on speculation that it might be an acquisition target. At the close of the period, Hillshire Brands and Pinnacle Foods were no longer holdings in the portfolio. Two semiconductor companies — NXP Semiconductor and SanDisk — were top performers for the fund. The semiconductor industry has undergone a bit of rationalization — that is, there are fewer competitors and more pricing power for those businesses that are left. SanDisk specializes in flash memory chips, which are used in devices such as cameras and smartphones, where demand for storage continues to surge. NXP’s recent success is due in large part to its expertise in chip-based technology for credit card security — an area with heightened demand, Top 10 holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 5/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Equity Income Fund     7 particularly in the wake of highly publicized data breaches at retail stores. Your portfolio includes dividend-paying stocks. What are your thoughts on the potential of dividend-payers in today’s market? We have seen a continued increase in the number of U.S. companies that are paying dividends. At the same time, payout ratios — a measure of how much of a company’s earnings are paid in dividends to shareholders — remain at historic lows. The S&P 500 payout ratio is around 30 percent, which is low from a historical perspective and also when compared with payout ratios in non-U.S. markets. Therefore, I remain particularly optimistic about dividend growth potential. I believe we are likely to see more companies with the ability and willingness to increase their dividends, especially with the massive amounts of cash still on U.S. corporate balance sheets. As the fund enters the second half of its fiscal year, what is your outlook? U.S. stock market investors have enjoyed a bull market that reached its fifth anniversary in March. Today, I believe stocks are a bit on the expensive side, and from a macroeconomic perspective, investors have been receiving mixed messages about U.S. economic growth. Stock market indexes have continued to climb to new record levels and volatility has been very low, so we could certainly see a pause — or even a sharp correction — in the coming months. However, it is important to remember that retrenchment can be healthy for the market. I also believe that stocks still have the potential to advance. Much of the forward-looking U.S. economic data are solid, corporate earnings have been strong, balance sheets remain healthy, and we are seeing an upswing in merger-and-acquisition activity, Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Equity Income Fund with a number of deals that I believe are fundamentally strong. Regardless of the macroeconomic outlook, I seek to maintain a diversified portfolio, focusing on fundamental research of individual stocks, and I try to avoid having significant overweight positions, relative to the benchmark, of any single security or sector. In building the portfolio, I look for high cash-flow-generating businesses with the willingness and ability to return cash to shareholders when appropriate. Thank you, Darren, for this update and your insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. He joined Putnam in 1999 and has been in the investment industry since 1996. In addition to Darren, your fund is managed by Assistant Portfolio Manager Walter D. Scully, CPA, who has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from The Ohio State University. He has been in the investment industry since he joined Putnam in 1996. IN THE NEWS The unusually harsh winter in the United States and the Ukraine conflict led the World Bank to cut its outlook for global economic growth for 2014. In its June “Global Economic Prospects” report, the bank reduced its global growth forecast to 2.8% from the 3.2% projection it issued in January. Fortunately, the reduction reflects the slowdown that occurred during the winter, and developed economies appear poised to bounce back. Growth in the United States and Europe is expected to quicken as the effects of government spending cuts diminish, more people find jobs, and consumer and corporate demand rebounds, the bank reported. Meanwhile, many emerging-market economies continue to face headwinds. The bank also warned of a “hard landing” in China that could weigh down East Asian countries and hurt commodity exporters. Equity Income Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/15/77) (9/13/93) (2/1/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (10/1/98) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 10.45% 10.27% 10.21% 10.21% 9.62% 9.62% 9.79% 9.69% 10.17% 10.57% 10.57% 10.56% 10 years 141.41  127.53  127.38  127.38  123.91  123.91  129.66  121.62  135.30  148.13  148.48  147.47  Annualaverage 9.21  8.57  8.56  8.56  8.39  8.39  8.67  8.28  8.93  9.51  9.53  9.48  5 years 130.91  117.63  122.29  120.29  122.22  122.22  125.15  117.27  127.93  134.20  134.53  133.58  Annualaverage 18.22  16.83  17.32  17.11  17.32  17.32  17.62  16.79  17.91  18.55  18.59  18.49  3 years 53.31  44.49  49.93  46.93  49.88  49.88  51.07  45.78  52.23  54.87  55.09  54.46  Annualaverage 15.31  13.05  14.45  13.69  14.44  14.44  14.74  13.39  15.04  15.70  15.75  15.59  1 year 19.46  12.60  18.50  13.50  18.54  17.54  18.87  14.71  19.15  19.85  19.94  19.69  6 months 8.08  1.87  7.61  2.63  7.68  6.68  7.81  4.04  7.91  8.20  8.27  8.16   Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher.  For a portion of the periods, the fund had expense limitations, without which returns would have been lower.  Class B share performance reflects conversion to class A shares after eight years. 10     Equity Income Fund Fund price and distribution information For the six-month period ended 5/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 2 2 2 2 2 2 2 2 Income $0.257 $0.180 $0.184 $0.207 $0.233 $0.301 $0.303 $0.283 Capital gains Long-term gains 1.436 1.436 1.436 1.436 1.436 1.436 1.436 1.436 Short-term gains — Total $1.693 $1.616 $1.620 $1.643 $1.669 $1.737 $1.739 $1.719 Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue 11/30/13 $21.60 $22.92 $21.39 $21.40 $21.38 $22.16 $21.47 $21.63 $21.62 $21.61 5/31/14 21.55 22.86 21.31 21.33 21.31 22.08 21.40 21.56 21.56 21.55 Current rate(end of period) Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue Current dividend rate 1 1.48% 1.40% 0.79% 0.83% 1.03% 1.00% 1.27% 1.84% 1.91% 1.73% Current 30-day SEC yield 2 N/A 1.07 0.41 0.41 N/A 0.63 0.90 1.45 1.55 1.38  The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Equity Income Fund     11 Comparative index returns For periods ended 5/31/14 Russell 1000 Value Index Lipper Equity Income Funds category average* Annual average (life of fund) —†     10.97%    10 years 115.89%    116.96     Annual average 8.00     7.96     5 years 133.08     115.65     Annual average 18.44     16.56     3 years 52.56     42.82     Annual average 15.12     12.57     1 year 19.60     17.03     6 months 8.20     6.93      Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/14, there were 479, 444, 315, 270, 156, and 4 funds, respectively, in this Lipper category. †The fund’s benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/15/77) (9/13/93) (2/1/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (10/1/98) Before sales charge After sales charge Before CDSC After CDSC Before CDSC After CDSC Before sales charge After sales charge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 10.49% 10.31% 10.25% 10.25% 9.66% 9.66% 9.84% 9.73% 10.21% 10.61% 10.62% 10.61% 10 years 141.05  127.19  127.07  127.07  123.69  123.69  129.42  121.39  135.07  147.85  148.24  147.25  Annualaverage 9.20  8.55  8.55  8.55  8.38  8.38  8.66  8.27  8.92  9.50  9.52  9.47  5 years 131.55  118.23  123.05  121.05  123.07  123.07  126.00  118.09  128.67  135.00  135.38  134.43  Annualaverage 18.28  16.89  17.40  17.19  17.41  17.41  17.71  16.88  17.99  18.64  18.67  18.58  3 years 59.13  49.98  55.64  52.64  55.59  55.59  56.82  51.33  58.01  60.80  61.05  60.41  Annualaverage 16.75  14.47  15.89  15.14  15.88  15.88  16.18  14.81  16.47  17.15  17.22  17.06  1 year 23.43  16.33  22.53  17.53  22.50  21.50  22.86  18.56  23.12  23.83  23.91  23.73  6 months 8.09  1.87  7.67  2.67  7.68  6.68  7.86  4.09  7.96  8.23  8.27  8.22   See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12     Equity Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 11/30/13 1.02% 1.77% 1.77% 1.52% 1.27% 0.66% 0.56% 0.77% Annualized expense ratio for the six-month period ended 5/31/14 1.00% 1.75% 1.75% 1.50% 1.25% 0.67% 0.57% 0.75%  Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report.  Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2013, to May 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.19 $9.06 $9.06 $7.77 $6.48 $3.48 $2.96 $3.89 Ending value (after expenses) $1,080.80 $1,076.10 $1,076.80 $1,078.10 $1,079.10 $1,082.00 $1,082.70 $1,081.60 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Equity Income Fund     13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2014, use the following calculation method. To find the value of your investment on December 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.04 $8.80 $8.80 $7.54 $6.29 $3.38 $2.87 $3.78 Ending value (after expenses) $1,019.95 $1,016.21 $1,016.21 $1,017.45 $1,018.70 $1,021.59 $1,022.09 $1,021.19 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Equity Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Equity Income Fund     15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2014, Putnam employees had approximately $466,000,000 and the Trustees had approximately $113,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Equity Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Equity Income Fund     17 The fund’s portfolio 5/31/14 (Unaudited) COMMON STOCKS (96.1%)* Shares Value Aerospace and defense (6.1%) General Dynamics Corp. 579,400 $68,438,728 Honeywell International, Inc. 626,100 58,321,215 L-3 Communications Holdings, Inc. 532,740 64,552,106 Northrop Grumman Corp. 908,590 110,439,115 United Technologies Corp. 366,200 42,559,764 344,310,928 Airlines (0.8%) American Airlines Group, Inc. † 1,125,300 45,192,048 45,192,048 Auto components (2.5%) Dana Holding Corp. 1,303,700 28,863,918 Delphi Automotive PLC (United Kingdom) 781,200 53,949,672 Johnson Controls, Inc. 223,200 10,793,952 TRW Automotive Holdings Corp. †S 554,244 47,038,688 140,646,230 Automobiles (1.4%) Ford Motor Co. 1,625,740 26,727,166 General Motors Co. 1,371,100 47,412,638 74,139,804 Banks (7.1%) Bank of America Corp. 5,596,500 84,731,010 Citigroup, Inc. 1,099,523 52,304,309 JPMorgan Chase & Co. 1,421,000 78,964,970 Regions Financial Corp. 2,308,200 23,520,558 U.S. Bancorp 1,249,700 52,724,843 Wells Fargo & Co. 2,193,640 111,393,039 403,638,729 Beverages (1.3%) Dr. Pepper Snapple Group, Inc. 692,300 39,945,710 PepsiCo, Inc. 399,300 35,270,169 75,215,879 Capital markets (2.9%) Charles Schwab Corp. (The) 1,851,300 46,671,273 Invesco, Ltd. 737,500 27,066,250 State Street Corp. 1,417,380 92,512,393 166,249,916 Chemicals (1.7%) Ashland, Inc. 495,560 51,042,680 Dow Chemical Co. (The) 882,600 46,001,112 97,043,792 Commercial services and supplies (0.9%) Tyco International, Ltd. 1,129,130 49,275,233 49,275,233 Communications equipment (1.5%) Cisco Systems, Inc. 3,420,250 84,206,555 84,206,555 Consumer finance (0.9%) Ally Financial, Inc.F 400,378 9,432,906 Capital One Financial Corp. 290,700 22,933,323 Discover Financial Services 335,200 19,820,376 52,186,605 18     Equity Income Fund COMMON STOCKS (96.1%)* cont. Shares Value Containers and packaging (0.3%) Sealed Air Corp. 549,800 $18,104,914 18,104,914 Diversified financial services (1.0%) CME Group, Inc. 809,200 58,262,400 58,262,400 Diversified telecommunication services (3.0%) AT&T, Inc.S 1,557,800 55,255,166 CenturyLink, Inc. 721,100 27,163,837 Verizon Communications, Inc. 1,742,770 87,068,789 169,487,792 Electric utilities (3.6%) American Electric Power Co., Inc. 552,700 29,486,545 Edison International 645,500 35,592,870 FirstEnergy Corp. 1,302,200 44,040,404 NextEra Energy, Inc. 338,900 32,995,304 PPL Corp. 1,766,336 61,980,730 204,095,853 Energy equipment and services (0.7%) National Oilwell Varco, Inc. 466,700 38,208,729 38,208,729 Food and staples retail (1.2%) CVS Caremark Corp. 881,600 69,046,912 69,046,912 Food products (1.8%) Kellogg Co. 882,900 60,902,442 Kraft Foods Group, Inc. 651,800 38,756,028 99,658,470 Health-care equipment and supplies (3.6%) Baxter International, Inc. 1,270,400 94,530,464 Covidien PLC 285,725 20,889,355 St. Jude Medical, Inc. 799,300 51,874,570 Zimmer Holdings, Inc. 339,100 35,385,085 202,679,474 Health-care providers and services (2.9%) CIGNA Corp. 1,275,600 114,523,368 UnitedHealth Group, Inc. 612,100 48,741,523 163,264,891 Hotels, restaurants, and leisure (0.3%) Hilton Worldwide Holdings, Inc. † 633,700 14,334,294 14,334,294 Household durables (0.5%) PulteGroup, Inc. 1,167,100 22,828,476 Taylor Morrison Home Corp. Class A † 363,976 7,752,689 30,581,165 Household products (0.1%) Energizer Holdings, Inc. 73,300 8,502,800 8,502,800 Independent power and renewable electricity producers (0.7%) Calpine Corp. † 793,665 18,508,268 NRG Energy, Inc. 523,700 18,664,668 37,172,936 Industrial conglomerates (1.0%) General Electric Co. 2,041,800 54,699,822 54,699,822 Equity Income Fund     19 COMMON STOCKS (96.1%)* cont. Shares Value Insurance (6.6%) American International Group, Inc. 1,265,353 $68,417,637 Aon PLC 493,800 44,412,372 Genworth Financial, Inc. Class A † 2,633,900 44,749,961 Hartford Financial Services Group, Inc. (The) 1,026,200 35,557,830 MetLife, Inc. 2,197,370 111,912,054 PartnerRe, Ltd. 509,550 54,710,384 Willis Group Holdings PLC 395,000 16,566,300 376,326,538 IT Services (0.7%) Computer Sciences Corp. 673,900 42,381,571 42,381,571 Leisure products (0.6%) Hasbro, Inc. 619,200 33,251,040 33,251,040 Life sciences tools and services (0.8%) Thermo Fisher Scientific, Inc. 373,900 43,712,649 43,712,649 Media (4.5%) CBS Corp. Class B (non-voting shares) 677,800 40,403,658 Comcast Corp. Special Class A 2,123,150 110,064,096 Liberty Global PLC Ser. C (United Kingdom) 829,800 35,515,440 Time Warner, Inc. 987,290 68,942,461 254,925,655 Metals and mining (0.5%) Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 848,800 28,901,640 28,901,640 Multi-utilities (0.4%) Ameren Corp. 637,700 25,093,495 25,093,495 Multiline retail (0.6%) Macy’s, Inc. 564,500 33,807,905 33,807,905 Oil, gas, and consumable fuels (10.8%) Apache Corp. 165,400 15,418,588 EOG Resources, Inc. 345,100 36,511,580 Exxon Mobil Corp. 1,560,000 156,826,800 Marathon Oil Corp. 4,162,200 152,586,252 Marathon Petroleum Corp. 341,800 30,553,502 Occidental Petroleum Corp. 91,600 9,131,604 QEP Resources, Inc. 1,056,200 33,735,028 Royal Dutch Shell PLC ADR (United Kingdom) 1,477,210 116,108,706 Total SA (France) 164,744 11,560,904 Valero Energy Corp. 934,500 52,378,725 614,811,689 Paper and forest products (0.6%) International Paper Co. 753,110 35,870,629 35,870,629 Personal products (0.9%) Coty, Inc. Class AS 2,921,700 48,733,956 48,733,956 Pharmaceuticals (7.6%) AstraZeneca PLC ADR (United Kingdom) 530,300 38,287,660 Eli Lilly & Co. 1,947,300 116,565,378 20     Equity Income Fund COMMON STOCKS (96.1%)* cont. Shares Value Pharmaceuticals cont. Johnson & Johnson 1,164,870 $118,187,710 Mallinckrodt PLC †S 93,253 7,251,353 Merck & Co., Inc. 1,081,800 62,592,948 Pfizer, Inc. 2,281,286 67,594,504 Zoetis, Inc. 719,014 22,073,730 432,553,283 Real estate investment trusts (REITs) (2.4%) American Tower Corp.R 393,900 35,305,257 Equity Lifestyle Properties, Inc.R 615,700 26,930,718 Gaming and Leisure Properties, Inc.R 750,600 25,190,136 Hatteras Financial Corp.R 464,400 9,422,676 MFA Financial, Inc.R 4,883,805 40,193,715 137,042,502 Real estate management and development (0.4%) Altisource Portfolio Solutions SA †S 187,900 20,708,459 20,708,459 Road and rail (0.8%) Union Pacific Corp. 237,000 47,226,990 47,226,990 Semiconductors and semiconductor equipment (2.7%) Fairchild Semiconductor International, Inc. †S 1,482,956 21,754,965 Intel Corp. 1,092,200 29,838,904 Maxim Integrated Products, Inc. 851,000 29,146,750 NXP Semiconductor NV † 592,200 36,775,620 Texas Instruments, Inc. 784,400 36,851,112 154,367,351 Software (0.3%) Symantec Corp. 814,700 17,915,253 17,915,253 Specialty retail (0.6%) Gap, Inc. (The) 317,100 13,074,033 Office Depot, Inc. † 4,098,500 20,984,320 34,058,353 Technology hardware, storage, and peripherals (3.5%) Apple, Inc. 100,900 63,869,700 EMC Corp. 1,991,200 52,886,272 SanDisk Corp. 500,610 48,373,944 Seagate Technology PLC 640,400 34,408,692 199,538,608 Thrifts and mortgage finance (0.3%) Radian Group, Inc. 1,363,685 19,664,338 19,664,338 Tobacco (1.9%) Altria Group, Inc. 1,087,300 45,188,188 Philip Morris International, Inc. 738,850 65,417,779 110,605,967 Wireless telecommunication services (0.8%) Vodafone Group PLC ADR (United Kingdom) 1,284,710 44,977,697 44,977,697 Total common stocks (cost $4,109,976,175) $5,456,681,739 Equity Income Fund     21 CONVERTIBLE BONDS AND NOTES (0.7%)* Principalamount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $20,886,037 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 19,631,396 Total convertible bonds and notes (cost $27,542,849) $40,517,433 CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. †R 59,937 $6,413,858 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 183,261 4,255,101 McDermott International, Inc. $1.563 cv. pfd. † 606,059 15,848,443 Stanley Black & Decker, Inc. $6.25 cv. pfd. 23,762 2,703,638 Total convertible preferred stocks (cost $28,102,897) $29,221,040 SHORT-TERM INVESTMENTS (3.2%)* Shares Value Putnam Short Term Investment Fund 0.06%L 122,660,911 $122,660,911 Putnam Cash Collateral Pool, LLC 0.18%d 61,104,319 61,104,319 Total short-term investments (cost $183,765,230) $183,765,230 TOTAL INVESTMENTS Total investments (cost $4,349,387,151) $5,710,185,442 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $5,677,101,064. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 22     Equity Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $615,744,446 $— $— Consumer staples 411,763,984 — — Energy 653,020,418 — — Financials 1,224,646,581 9,432,906 — Health care 842,210,297 — — Industrials 540,705,021 — — Information technology 498,409,338 — — Materials 179,920,975 — — Telecommunication services 214,465,489 — — Utilities 266,362,284 — — Total common stocks 5,447,248,833 9,432,906 — Convertible bonds and notes — 40,517,433 — Convertible preferred stocks 6,413,858 22,807,182 — Short-term investments 122,660,911 61,104,319 — Totals by level $5,576,323,602 $133,861,840 $— *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Equity Income Fund     23 Statement of assets and liabilities 5/31/14 (Unaudited) ASSETS Investment in securities, at value, including $57,802,683 of securities on loan (Note 1): Unaffiliated issuers (identified cost $4,165,621,921) $5,526,420,212 Affiliated issuers (identified cost $183,765,230) (Notes 1 and 5) 183,765,230 Dividends, interest and other receivables 12,639,413 Receivable for shares of the fund sold 7,262,258 Receivable for investments sold 31,051,556 Prepaid assets 98,496 Total assets 5,761,237,165 LIABILITIES Payable for investments purchased 8,865,473 Payable for shares of the fund repurchased 6,577,046 Payable for compensation of Manager (Note 2) 2,230,772 Payable for custodian fees (Note 2) 22,244 Payable for investor servicing fees (Note 2) 1,933,905 Payable for Trustee compensation and expenses (Note 2) 863,424 Payable for administrative services (Note 2) 16,198 Payable for distribution fees (Note 2) 1,879,992 Collateral on securities loaned, at value (Note 1) 61,104,319 Other accrued expenses 642,728 Total liabilities 84,136,101 Net assets $5,677,101,064 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $4,153,371,044 Undistributed net investment income (Note 1) 8,787,285 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 154,144,444 Net unrealized appreciation of investments 1,360,798,291 Total — Representing net assets applicable to capital shares outstanding $5,677,101,064 (Continued on next page) The accompanying notes are an integral part of these financial statements. 24     Equity Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,560,140,617 divided by 165,235,583 shares) $21.55 Offering price per class A share (100/94.25 of $21.55)* $22.86 Net asset value and offering price per class B share ($111,540,121 divided by 5,233,313 shares)** $21.31 Net asset value and offering price per class C share ($262,021,694 divided by 12,285,597 shares)** $21.33 Net asset value and redemption price per class M share ($46,679,569 divided by 2,190,734 shares) $21.31 Offering price per class M share (100/96.50 of $21.31)* $22.08 Net asset value, offering price and redemption price per class R share ($110,387,852 divided by 5,158,872 shares) $21.40 Net asset value, offering price and redemption price per class R5 share ($21,362,650 divided by 990,794 shares) $21.56 Net asset value, offering price and redemption price per class R6 share ($267,585,617 divided by 12,409,361 shares) $21.56 Net asset value, offering price and redemption price per class Y share ($1,297,382,944 divided by 60,194,521 shares) $21.55 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Equity Income Fund     25 Statement of operations Six months ended 5/31/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $447,858) $60,454,796 Interest (including interest income of $56,212 from investments in affiliated issuers) (Note 5) 504,401 Securities lending (Note 1) 426,541 Total investment income 61,385,738 EXPENSES Compensation of Manager (Note 2) 12,610,859 Investor servicing fees (Note 2) 5,842,670 Custodian fees (Note 2) 26,894 Trustee compensation and expenses (Note 2) 179,610 Distribution fees (Note 2) 6,412,130 Administrative services (Note 2) 72,099 Other 910,344 Total expenses 26,054,606 Expense reduction (Note 2) (35,751) Net expenses 26,018,855 Net investment income 35,366,883 Net realized gain on investments (Notes 1 and 3) 228,568,094 Net realized gain on swap contracts (Note 1) 10,299,170 Net realized loss on foreign currency transactions (Note 1) (1,257) Net unrealized appreciation of investments during the period 147,994,392 Net gain on investments 386,860,399 Net increase in net assets resulting from operations $422,227,282 The accompanying notes are an integral part of these financial statements. 26     Equity Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 5/31/14* Year ended 11/30/13 Operations: Net investment income $35,366,883 $78,156,699 Net realized gain on investments and foreign currency transactions 238,866,007 398,511,685 Net unrealized appreciation of investments 147,994,392 729,909,385 Net increase in net assets resulting from operations 422,227,282 1,206,577,769 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (40,711,539) (57,348,079) Class B (928,460) (1,205,153) Class C (1,981,331) (2,001,278) Class M (425,420) (565,147) Class R (1,116,451) (1,462,920) Class R5 (23,644) (290) Class R6 (2,695,692) (879,669) Class Y (15,961,298) (22,616,048) From net realized long-term gain on investments Class A (223,444,301) (74,888,052) Class B (7,329,039) (2,604,615) Class C (14,994,967) (3,730,989) Class M (2,925,232) (988,755) Class R (6,716,553) (2,172,464) Class R5 (73,909) (320) Class R6 (10,521,282) (320) Class Y (78,449,246) (25,911,025) Increase from capital share transactions (Note 4) 495,151,714 373,181,073 Total increase in net assets 509,080,632 1,383,383,718 NET ASSETS Beginning of period 5,168,020,432 3,784,636,714 End of period (including undistributed net investment income of $8,787,285 and $37,264,237, respectively) $5,677,101,064 $5,168,020,432 *  Unaudited The accompanying notes are an integral part of these financial statements. Equity Income Fund     27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A May 31, 2014** $21.60 .14 1.51 1.65 (.26) (1.44) (1.70) — — $21.55 8.08* $3,560,141 .50* .65* 16* November 30, 2013 17.25 .34 4.89 5.23 (.38) (.50) (.88) — — 21.60 31.56 3,359,801 1.02 1.72 34 November 30, 2012 14.94 .34 2.29 2.63 (.32) — (.32) — — 17.25 17.84 2,573,319 1.06 2.08 57 November 30, 2011 14.09 .29 .82 1.11 (.26) — (.26) — —d,e 14.94 7.91 2,308,957 1.07 1.92 71 November 30, 2010 13.47 .21 .63 .84 (.22) — (.22) —e — 14.09 6.33 2,456,538 1.12 1.53 66 November 30, 2009 10.59 .24 2.87 3.11 (.23) — (.23) —e — 13.47 29.85 2,318,615 1.21f 2.09f 102 Class B May 31, 2014** $21.39 .06 1.48 1.54 (.18) (1.44) (1.62) — — $21.31 7.61* $111,540 .87* .28* 16* November 30, 2013 17.09 .19 4.85 5.04 (.24) (.50) (.74) — — 21.39 30.58 109,988 1.77 .97 34 November 30, 2012 14.80 .21 2.28 2.49 (.20) — (.20) — — 17.09 16.99 89,691 1.81 1.32 57 November 30, 2011 13.95 .17 .82 .99 (.14) — (.14) — —d,e 14.80 7.13 94,660 1.82 1.14 71 November 30, 2010 13.34 .10 .63 .73 (.12) — (.12) —e — 13.95 5.48 129,145 1.87 .76 66 November 30, 2009 10.48 .15 2.85 3.00 (.14) — (.14) —e — 13.34 28.96 183,148 1.96f 1.35f 102 Class C May 31, 2014** $21.40 .06 1.49 1.55 (.18) (1.44) (1.62) — — $21.33 7.68* $262,022 .87* .28* 16* November 30, 2013 17.11 .19 4.84 5.03 (.24) (.50) (.74) — — 21.40 30.54 221,226 1.77 .96 34 November 30, 2012 14.82 .21 2.29 2.50 (.21) — (.21) — — 17.11 17.00 127,606 1.81 1.33 57 November 30, 2011 13.98 .18 .81 .99 (.15) — (.15) — —d,e 14.82 7.11 109,414 1.82 1.20 71 November 30, 2010 13.38 .11 .62 .73 (.13) — (.13) —e — 13.98 5.45 87,165 1.87 .78 66 November 30, 2009 10.51 .15 2.87 3.02 (.15) — (.15) —e — 13.38 29.03 74,761 1.96f 1.34f 102 Class M May 31, 2014** $21.38 .08 1.50 1.58 (.21) (1.44) (1.65) — — $21.31 7.81* $46,680 .74* .40* 16* November 30, 2013 17.09 .24 4.83 5.07 (.28) (.50) (.78) — — 21.38 30.86 43,327 1.52 1.22 34 November 30, 2012 14.80 .25 2.29 2.54 (.25) — (.25) — — 17.09 17.30 33,497 1.56 1.57 57 November 30, 2011 13.96 .22 .81 1.03 (.19) — (.19) — —d,e 14.80 7.36 31,868 1.57 1.42 71 November 30, 2010 13.35 .14 .63 .77 (.16) — (.16) —e — 13.96 5.77 32,614 1.62 1.02 66 November 30, 2009 10.49 .18 2.85 3.03 (.17) — (.17) —e — 13.35 29.30 32,972 1.71f 1.59f 102 Class R May 31, 2014** $21.47 .11 1.49 1.60 (.23) (1.44) (1.67) — — $21.40 7.91* $110,388 .62* .53* 16* November 30, 2013 17.15 .29 4.86 5.15 (.33) (.50) (.83) — — 21.47 31.24 99,722 1.27 1.48 34 November 30, 2012 14.85 .29 2.30 2.59 (.29) — (.29) — — 17.15 17.60 74,914 1.31 1.82 57 November 30, 2011 14.01 .26 .81 1.07 (.23) — (.23) — —d,e 14.85 7.63 62,193 1.32 1.73 71 November 30, 2010 13.41 .18 .62 .80 (.20) — (.20) —e — 14.01 5.98 41,246 1.37 1.31 66 November 30, 2009 10.54 .21 2.87 3.08 (.21) — (.21) —e — 13.41 29.61 16,767 1.46f 1.84f 102 Class R5 May 31, 2014** $21.63 .16 1.51 1.67 (.30) (1.44) (1.74) — — $21.56 8.20* $21,363 .33* .77* 16* November 30, 2013 17.26 .41 4.90 5.31 (.44) (.50) (.94) — — 21.63 32.14 14 .66 2.08 34 November 30, 2012† 15.86 .18 1.31 1.49 (.09) — (.09) — — 17.26 9.43* 11 .28* 1.05* 57 Class R6 May 31, 2014** $21.62 .18 1.50 1.68 (.30) (1.44) (1.74) — — $21.56 8.27* $267,586 .28* .87* 16* November 30, 2013 17.26 .42 4.90 5.32 (.46) (.50) (.96) — — 21.62 32.22 155,644 .56 2.03 34 November 30, 2012† 15.86 .18 1.32 1.50 (.10) — (.10) — — 17.26 9.46* 11 .24* 1.09* 57 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28 Equity Income Fund Equity Income Fund 29 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class Y May 31, 2014** $21.61 .16 1.50 1.66 (.28) (1.44) (1.72) — — $21.55 8.16* $1,297,383 .37* .78* 16* November 30, 2013 17.26 .38 4.89 5.27 (.42) (.50) (.92) — — 21.61 31.87 1,178,298 .77 1.98 34 November 30, 2012 14.94 .38 2.30 2.68 (.36) — (.36) — — 17.26 18.20 885,588 .81 2.34 57 November 30, 2011 14.09 .34 .81 1.15 (.30) — (.30) — —d,e 14.94 8.19 595,481 .82 2.26 71 November 30, 2010 13.48 .24 .63 .87 (.26) — (.26) —e — 14.09 6.52 343,399 .87 1.76 66 November 30, 2009 10.59 .27 2.88 3.15 (.26) — (.26) —e — 13.48 30.28 364,522 .96f 2.33f 102 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to November 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. e Amount represent less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage ofaverage net assets November 30, 2009 0.02% The accompanying notes are an integral part of these financial statements. 30 Equity Income Fund Equity Income Fund 31 Notes to financial statements 5/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2013 through May 31, 2014. Putnam Equity Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek capital growth and current income. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in . ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such 32     Equity Income Fund investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent Equity Income Fund     33 pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $61,104,319 and the value of securities loaned amounted to $59,605,045. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the 34     Equity Income Fund committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At November 30, 2013, the fund had a capital loss carryover of $100,008,924 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $75,006,693 N/A $75,006,693 November 30, 2016 25,002,231 N/A 25,002,231 November 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $4,350,776,085, resulting in gross unrealized appreciation and depreciation of $1,396,852,083 and $37,442,726, respectively, or net unrealized appreciation of $1,359,409,357. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Equity Income Fund     35 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract as described above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $3,850,636 ClassB 123,434 ClassC 267,332 ClassM 49,993 ClassR 116,504 ClassR5 4,999 ClassR6 52,659 ClassY 1,377,113 Total $5,842,670 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $4,117 under the expense offset arrangements and by $31,634 under the brokerage/service arrangements. 36     Equity Income Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $3,328, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $4,258,816 ClassB 546,036 ClassC 1,183,596 ClassM 165,924 ClassR 257,758 Total $6,412,130 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $285,305 and $3,546 from the sale of classA and classM shares, respectively, and received $22,063 and $3,675 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $14 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $921,953,357 and $814,046,057, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/14 Year ended 11/30/13 ClassA Shares Amount Shares Amount Shares sold 13,451,804 $278,407,686 30,372,838 $587,064,128 Shares issued in connection with reinvestment of distributions 12,151,945 247,810,449 7,044,098 123,750,887 25,603,749 526,218,135 37,416,936 710,815,015 Shares repurchased (15,899,447) (329,414,366) (31,032,261) (597,674,377) Net increase 9,704,302 $196,803,769 6,384,675 $113,140,638 Equity Income Fund     37 Six months ended 5/31/14 Year ended 11/30/13 ClassB Shares Amount Shares Amount Shares sold 430,305 $8,813,827 1,211,674 $23,440,747 Shares issued in connection with reinvestment of distributions 381,235 7,699,678 208,032 3,570,629 811,540 16,513,505 1,419,706 27,011,376 Shares repurchased (721,038) (14,761,640) (1,524,925) (28,967,709) Net increase (decrease) 90,502 $1,751,865 (105,219) $(1,956,333) Six months ended 5/31/14 Year ended 11/30/13 ClassC Shares Amount Shares Amount Shares sold 2,087,184 $42,792,995 3,890,491 $76,048,987 Shares issued in connection with reinvestment of distributions 682,743 13,803,368 269,938 4,667,296 2,769,927 56,596,363 4,160,429 80,716,283 Shares repurchased (820,292) (16,832,625) (1,282,099) (24,494,526) Net increase 1,949,635 $39,763,738 2,878,330 $56,221,757 Six months ended 5/31/14 Year ended 11/30/13 ClassM Shares Amount Shares Amount Shares sold 170,044 $3,492,290 221,190 $4,227,204 Shares issued in connection with reinvestment of distributions 163,584 3,300,979 88,786 1,532,178 333,628 6,793,269 309,976 5,759,382 Shares repurchased (169,257) (3,457,816) (243,915) (4,603,531) Net increase 164,371 $3,335,453 66,061 $1,155,851 Six months ended 5/31/14 Year ended 11/30/13 ClassR Shares Amount Shares Amount Shares sold 789,333 $16,252,812 1,506,467 $28,913,689 Shares issued in connection with reinvestment of distributions 360,164 7,297,387 192,880 3,357,726 1,149,497 23,550,199 1,699,347 32,271,415 Shares repurchased (636,083) (13,081,950) (1,421,883) (27,044,375) Net increase 513,414 $10,468,249 277,464 $5,227,040 Six months ended 5/31/14 Year ended 11/30/13 ClassR5 Shares Amount Shares Amount Shares sold 1,010,533 $20,911,137 — $— Shares issued in connection with reinvestment of distributions 4,776 97,553 35 610 1,015,309 21,008,690 35 610 Shares repurchased (25,184) (521,388) — — Net increase 990,125 $20,487,302 35 $610 38     Equity Income Fund Six months ended 5/31/14 Year ended 11/30/13 ClassR6 Shares Amount Shares Amount Shares sold 5,115,071 $106,073,723 7,490,499 $147,991,626 Shares issued in connection with reinvestment of distributions 647,766 13,216,974 43,603 879,989 5,762,837 119,290,697 7,534,102 148,871,615 Shares repurchased (552,465) (11,473,306) (335,747) (6,811,169) Net increase 5,210,372 $107,817,391 7,198,355 $142,060,446 Six months ended 5/31/14 Year ended 11/30/13 ClassY Shares Amount Shares Amount Shares sold 10,369,971 $213,131,253 22,233,907 $432,406,076 Shares issued in connection with reinvestment of distributions 4,437,191 90,496,851 2,675,902 47,170,888 14,807,162 303,628,104 24,909,809 479,576,964 Shares repurchased (9,140,982) (188,904,157) (21,697,318) (422,245,900) Net increase 5,666,180 $114,723,947 3,212,491 $57,331,064 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 726 0.07% $15,653 ClassR6 727 0.01 15,674 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $44,532,874 $44,532,874 $4,954 $— Putnam Short Term Investment Fund* 87,139,355 584,333,747 548,812,191 51,258 122,660,911 Totals $87,139,355 $628,866,621 $593,345,065 $56,212 $122,660,911 *Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Equity Income Fund     39 Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: OTC total return swap contracts (notional) $—* *For the reporting period, the transactions were minimal. As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Equity contracts $10,299,170 $10,299,170 Total $10,299,170 $10,299,170 40     Equity Income Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected as follows: Votes for Votes withheld Liaquat Ahamed 137,429,012 4,655,418 Ravi Akhoury 137,349,675 4,734,755 Barbara M. Baumann 137,714,100 4,370,330 Jameson A. Baxter 137,684,416 4,400,014 Charles B. Curtis 137,579,311 4,505,119 Robert J. Darretta 137,675,453 4,408,977 Katinka Domotorffy 137,494,127 4,590,303 John A. Hill 137,636,175 4,448,255 Paul L. Joskow 137,714,785 4,369,644 Kenneth R. Leibler 137,609,244 4,475,185 Robert E. Patterson 137,698,365 4,386,065 George Putnam, III 137,655,810 4,428,619 Robert L. Reynolds 137,566,889 4,517,541 W. Thomas Stephens 137,571,024 4,513,406 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 110,165,477 2,831,569 5,917,494 23,169,890 March 27, 2014 special meeting A proposal to adopt an Amended and Restated Declaration of Trust, with respect to which the February 27, 2014 meeting had been adjourned, was approved as follows: Votesfor Votesagainst Abstentions Brokernon-votes 121,602,125 4,095,930 7,064,906 21,308,319 All tabulations are rounded to the nearest whole number. Equity Income Fund     41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund George Putnam Balanced Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. *An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42     Equity Income Fund Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation Putnam Global Asset Allocation Funds — portfolios with allocations to stocks, bonds, and money market instruments that are adjusted dynamically within specified ranges as market conditions change. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Putnam RetirementReady® Funds — portfolios with automatically adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady 2055 Fund RetirementReady 2050 Fund RetirementReady 2045 Fund RetirementReady 2040 Fund RetirementReady 2035 Fund RetirementReady 2030 Fund RetirementReady 2025 Fund RetirementReady 2020 Fund RetirementReady 2015 Fund Putnam Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Equity Income Fund     43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44     Equity Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Equity Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Equity Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 28, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 28, 2014
